Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Linstead (US3386430), which shows all of the claimed limitations.  Linstead shows: 
1. A portable grill movable between an erected configuration and a collapsed configuration, the portable grill comprising: a frame 5,12,14; and a leg unit 7 coupled to the frame, the leg unit including a first leg 15, a second leg 15 spaced apart from the first leg, and a support bar 13 coupled to and extending between the first and second legs, the support bar further extending at an angle away from the first and second legs, the support bar configured to: contact an underlying surface to support the portable grill when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface (fig. 3,4); and provide a handle 8 by which the portable grill can be hung when the portable grill is in the collapsed configuration and oriented vertically relative to the underlying surface (fig. 4).  
2. The portable grill of claim 1, wherein the support bar extends orthogonally away from the first and second legs (fig. 1-4).  
3. The portable grill of claim 1, further comprising a cookbox 5 coupled to and supported by the frame.  
10. The portable grill of claim 1, wherein the leg unit further includes a wheel support frame 16 extending between the first leg and the second leg, the wheel support frame spaced apart from the support bar (fig. 1-4).  
11. The portable grill of claim 10, wherein the wheel support frame includes an outer surface, a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable grill, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable grill, the second end supporting a second wheel of the portable grill (fig. 1,3).  
12. The portable grill of claim 11, wherein the support bar and the first and second wheels contact the underlying surface when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface (fig. 3,4).  
13. The portable grill of claim 1, wherein the support bar is a first support bar of the leg unit, the leg unit further including a second support bar coupled to and extending between the first and second legs, the second support bar further extending at an angle away from the first and second legs, the second support bar configured to: contact an underlying surface to support the portable grill when the portable grill is in the collapsed configuration and oriented vertically relative to the underlying surface; and - 53 -PATENT Attorney Docket No.: 20380/WSPO36-US-NP provide a handle by which the portable grill can be picked up when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface (see previous claims).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linstead (US3386430) in view of Witzel (US20140265186).
Linstead discloses the invention as described above but fail to explicitly teach the claimed rail and flange arrangements.
Witzel, in the same or related field of endeavor, teaches that it is known in the art to provide portable grill 10 including a frame 34 including a front rail, rear rail, front flange, and rear flange (para. 0039,0047).
Witzel teaches that such an arrangement provides for effective connection and support for folding and unfolding the legs (para. 0039,0047).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the frame arrangment as taught by Witzel into the invention disclosed by Linstead, so as to provide for effective support.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 26, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762